DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-28 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm et al. (20160133130 A1) (hereinafter Grimm) in view of Follmer et al. (US 20080258890 A1) (hereinafter Follmer). As regards the individual claims:
Regarding claim 11: Grimm teaches:
A method for surveying a driving event, the method comprising: (Grimm: ¶ 020; a method and apparatus for determining traffic events using vehicular participative sensing systems, where data from multiple vehicles can be collected and analyzed on a central server and used to detect or infer various types of traffic safety-related conditions and event);
identifying, by a first detection apparatus of a first motor vehicle, the driving event (Grimm: ¶ 020; vehicle [10] also includes an object detection module);
generating, by the first detection apparatus of the first motor vehicle, first event data representing the driving event; transmitting, by the first motor vehicle to a server device, the first event data (Grimm: ¶ 027; vehicles [120] and [130] communicate data regarding the event location [160] to a central server);
generating, by the server device, as a function of the first event data received from the first motor vehicle, configuration data for reconfiguring a second detection apparatus of a second motor vehicle different from the first detection apparatus of the first motor vehicle; transmitting, by the server device, the configuration data to the second motor vehicle (Grimm: ¶ 029; based on the report of an obstacle on the road by the vehicles [120] and [130], the server [170] issues advisories to the vehicle [110], which is going to encounter the condition imminently. The vehicle [110] can take action in a number of different ways [including] re-focusing object detection sensors onboard the vehicle [110] to attempt to locate the obstacle);
generating, by the second detection apparatus of the second motor vehicle, second event data describing the driving event according to requirements received from the server device with the configuration data (Grimm: ¶ 029; vehicle [110] can take 
However, Grimm does not explicitly teach wherein the generating of the second event data further comprises: setting, by the second detection apparatus of the second motor vehicle, using the configuration data, a data volume of the second event data, the data volume of the second event data being greater than a data volume of the first event data, or the second event data describing more details of the driving event than the first event data. However, Follmer further teaches:
wherein the generating of the second event data further comprises: setting, by the second detection apparatus of the second motor vehicle, using the configuration data, a data volume of the second event data, the data volume of the second event data being greater than a data volume of the first event data, or the second event data describing more details of the driving event than the first event data. (Follmer: ¶ ¶ 057 - 061; . . . the MCM [202] in one aspect of the invention is configured to allow for wireless or remote manipulation from the base station [104] of vehicle settings through the OBD or CAN [203] and may allow for revising certain vehicle settings . . . Vehicles collect the data and report in at specific times, such as a preselected interval, at random intervals, when requested, by exception, or in an emergency. . . GPS receiver [207] provides location information. CDR [205] provides data in the event that a crash threshold is exceeded. Accelerometers [201] provide information regarding the vehicle's movement and driving conditions. . . Any number of other sensors [301], such as seat belt sensor [218], proximity sensor [218], driver monitoring sensors [218], or cellular phone use 
Re-focusing of the object detection sensors will generate sensor event data as described in bullet (v) above (Grimm: ¶ 029). Furthermore, the server (base station) in Follmer presented in bullet (vii) above, is configuring the onboard vehicle module (MCM) to respond after a crash to provide more data volume of the second event data than a data volume of the first event data, e.g. the details the MCM would have provided in response in the preselected intervals if not so reconfiguration (Follmer: ¶ ¶ 057 – 061). Consequently, before the time of filing, it would have been obvious to one of average skill in the art, to understand Grimm and Follmer to teach all limitations of claim 11.
Before the time of filing, it would have been obvious to one of average skill in the art to combine the teachings of Grimm with the further teachings of Follmer based on a motivation to improve vehicle safety through monitoring (Follmer: ¶ 031) and provide warning of predetermined events such as panic, man down, exception, and accident (Follmer: ¶ 048).
Regarding claim 12, as detailed above, Grimm as modified by Follmer teach the invention as detailed with respect to claim 11. Grimm further teaches:
the driving event comprises an encounter with an object in a surrounding area or a trip under a predetermined driving condition. (Grimm: ¶ 031; The three types of conditions (pothole, slippery road, obstacle) described above and shown in FIG. 2 are merely exemplary; many other types of safety-related roadway and vehicle conditions may be detected by vehicles and communicated to the central server).
Regarding claim 13, as detailed above, Grimm as modified by Follmer teach the invention as detailed with respect to claim 11. Grimm further teaches:
further comprising: ascertaining, by the server device, after receiving the first event data, for which motor vehicle of a plurality of motor vehicles the driving event is taking place or for which motor vehicle of the plurality of motor vehicles the driving event is impending; (Grimm: ¶ 029; the server [170] issues advisories to the vehicle [110], which is going to encounter the condition imminently);
and selecting, by the server device, at least one of the motor vehicles of the plurality of motor vehicles, in which the driving event is taking place or for which the driving event is impending, as the second motor vehicle. (Grimm: ¶ 030; The server [170] also issues advisories of the obstacle in the roadway [102] to the vehicles [140] and [150], which are headed in the direction of the event location [160]. Although the vehicles [140] and [150] are travelling in the opposite direction and lane of travel from the vehicles [120] and [130] which reported the obstacle, it is apparent from FIG. 2 that they may benefit from the advisory. Many factors can be considered by the server [170] in determining to which vehicles advisories should be issued—including the nature of the reported event or condition, the specific location of the event or condition on the road surface (center of lane, left shoulder, etc.), whether the roadway [102] is divided and how many lanes of travel are available in each direction, etc.)
Regarding claim 14, as detailed above, Grimm as modified by Follmer teach the invention as detailed with respect to claim 11. Grimm further teaches:
wherein the generation of the second event data is triggered by the configuration data based on location, time, or weather. (Grimm: ¶ 081; The event trigger could simply be the passage of a certain distance or time since a previous friction 
Grimm paragraph 81 suggests an embodiment where weather triggers a first message, before the time of filing; however, it would have been obvious to one skilled in the art, inter alia, from Grimm paragraphs 29, 31, and 81 - 87 that vehicles would be capable of triggering either a first or second message based on object detection, weather, low friction event, or numerous other events. As shown in Grimm paragraph 31, sending and receiving vehicles are both in continuous 2-way communications with the server and are to be treated as a group consisting of a plurality of similarly equipped vehicles. Consequently, Grimm paragraph 29 in light of Follmer paragraphs 57 – 59, makes obvious to a person of average skill in the art generating using a first message to configure the second vehicle to send a greater volume of data in the next message when triggered by weather.
Regarding claim 15, as detailed above, Grimm as modified by Follmer teach the invention as detailed with respect to claim 11. Grimm further teaches:
wherein the generation of the second event data, triggered by the configuration data, describes at least one vehicle-internal occurrence of the second motor vehicle. (Grimm: ¶ 029; based on the report of an obstacle on the road by the vehicles [120] and [130], the server [170] issues advisories to the vehicle [110], which is going to encounter the condition imminently. The vehicle [110] can take action in a number of different 
Regarding claim 16, as detailed above, Grimm as modified by Follmer teach the invention as detailed with respect to claim 11. Grimm further teaches:
further comprising: entering, by the server device, a description of the driving event into a digital map of a surrounding area based on the second event data. (Grimm: ¶ 073; The server [630] computes road friction estimates based on three types of data; current friction estimates from the vehicles [610], historical friction estimates from the vehicles [610], and other data such as road surface type from digital maps and current weather conditions by locale. Road friction estimates are therefore computed, for specific roadways in specific locales).
Regarding claim 17, Grimm teaches a device comprising:
A server device for surveying a driving event taking place in a plurality of motor vehicles, wherein the server device comprises a processor unit configured to: receive, from a first motor vehicle of the plurality of motor vehicles, first event data representing the driving event (Grimm: ¶ 006; collection of data regarding the events and conditions from a large number of road vehicles by a central server, processing the data to identify events and conditions which may be of interest to other vehicles in a particular location, and sending notifications of the events and conditions to vehicles as appropriate); 
wherein the driving event is identified by a first detection apparatus of the first motor vehicle; (Grimm: ¶ 020; vehicle [10] also includes an object detection module);
generate, as a function of the first event data (Grimm: ¶ 023; [0027] The vehicles [120] and [130] communicate data regarding the event location [160] to a central server [170]. The central server [170] is shown as a cloud-based device, meaning 
configuration data for reconfiguring a second detection apparatus of a second motor vehicle different from the first detection apparatus of the first motor vehicle; transmit the configuration data to the second motor vehicle, wherein the second detection apparatus of the second motor vehicle generates second event data describing the driving event according to requirements received from the server device with the configuration data (Grimm: ¶ 029; vehicle [110] can take action in a number of different ways in response to the information it receives, including . . . re-focusing object detection sensors onboard the vehicle [110] to attempt to locate the obstacle); 
However, Grimm does not explicitly teach wherein the generating of the second event data further comprises: setting, by the second detection apparatus of the second motor vehicle, using the configuration data, a data volume of the second event data, the data volume of the second event data being greater than a data volume of the first event data, or the second event data describing more details of the driving event than the first event data. However, Follmer teaches:
wherein the generating of the second event data further comprises: setting, by the second detection apparatus of the second motor vehicle, using the configuration data, a data volume of the second event data, the data volume of the second event data being greater than a data volume of the first event data, or the second event data 
Re-focusing of the object detection sensors will generate sensor event data as described in bullet (v) above (Grimm: ¶ 029). Furthermore, the server (base station) in Follmer presented in bullet (vii) above, is configuring the onboard vehicle module (MCM) to respond after a crash to provide more data volume of the second event data than a data volume of the first event data, e.g. the details the MCM would have provided in response in the preselected intervals if not so reconfiguration (Follmer: ¶ ¶ 057 – 061). Consequently, before the time of filing, it would have been obvious to one of average skill in the art, to understand Grimm and Follmer to teach all limitations of claim 17.
Before the time of filing, it would have been obvious to one of average skill in the art to combine the teachings of Grimm with the further teachings of Follmer based on a motivation to improve vehicle safety through monitoring (Follmer: ¶ 031) and 
Regarding claim 18, as detailed above, Grimm as modified by Follmer teach the invention as detailed with respect to claim 17. Grimm further teaches:
wherein the driving event comprises an encounter with an object in a surrounding area or a trip under a predetermined driving condition. . (Grimm: ¶ 031; The three types of conditions (pothole, slippery road, obstacle) described above and shown in FIG. 2 are merely exemplary; many other types of safety-related roadway and vehicle conditions may be detected by vehicles and communicated to the central server)
Regarding claim 19, as detailed above, Grimm as modified by Follmer teach the invention as detailed with respect to claim 17. Grimm further teaches:
wherein the processor unit is further configured to: ascertain, after receiving the first event data, for which motor vehicle of the plurality of motor vehicles the driving event is taking place or for which motor vehicle of the plurality of motor vehicles the driving event is impending; (Grimm: ¶ 029; the server [170] issues advisories to the vehicle [110], which is going to encounter the condition imminently);
and select at least one of the motor vehicles of the plurality of motor vehicles, in which the driving event is taking place or for which the driving event is impending, as the second motor vehicle. (Grimm: ¶ 030; The server [170] also issues advisories of the obstacle in the roadway [102] to the vehicles [140] and [150], which are headed in the direction of the event location [160]. Although the vehicles [140] and [150] are travelling in the opposite direction and lane of travel from the vehicles [120] and [130] which reported the obstacle, it is apparent from FIG. 2 that they may benefit from the advisory. Many factors can be considered by the server [170] in determining to which 
Regarding claim 20, as detailed above, Grimm as modified by Follmer teach the invention as detailed with respect to claim 17. Grimm further teaches:
wherein the generation of the second event data is triggered by the configuration data based on location, time, or weather. (Grimm: ¶ 029; based on the report of an obstacle on the road by the vehicles [120] and [130], the server [170] issues advisories to the vehicle [110], which is going to encounter the condition imminently. The vehicle [110] can take action in a number of different ways [including] re-focusing object detection sensors onboard the vehicle [110] to attempt to locate the obstacle) (Grimm: ¶ 031; although the scenario [110] is described in terms of the vehicles [120] and [130] communicating data to the server [170] and the vehicles [110], [140] and [150] receiving data from the server [170]—in reality, all of the vehicles [110]-[150] would be in continuous 2-way communications with the server [170]);
Grimm paragraph 81 suggests an embodiment where weather triggers a first message, before the time of filing; however, it would have been obvious to one skilled in the art, inter alia, from Grimm paragraphs 29, 31, and 81 - 87 that vehicles would be capable of triggering either a first or second message based on object detection, weather, low friction event, or numerous other events. As shown in Grimm paragraph 31, sending and receiving vehicles are both in continuous 2-way communications with the server and are to be treated as a group consisting of a plurality of similarly equipped vehicles. Further, Grimm paragraph 29 makes obvious to a person of average skill in the 
Regarding claim 21, as detailed above, Grimm as modified by Follmer teach the invention as detailed with respect to claim 17. Grimm further teaches:
wherein the generation of the second event data, triggered by the configuration data, describes at least one vehicle-internal occurrence of the second motor vehicle. (Grimm: ¶ 029; based on the report of an obstacle on the road by the vehicles [120] and [130], the server [170] issues advisories to the vehicle [110], which is going to encounter the condition imminently. The vehicle [110] can take action in a number of different ways [including] re-focusing object detection sensors onboard the vehicle [110] to attempt to locate the obstacle).
Regarding claim 22, as detailed above, Grimm as modified by Follmer teach the invention as detailed with respect to claim 17. Grimm further teaches:
wherein the processor unit is further configured to: enter a description of the driving event into a digital map of a surrounding area based on the second event data. (Grimm: ¶ 073; The server [630] computes road friction estimates based on three types of data; current friction estimates from the vehicles [610], historical friction estimates from the vehicles [610], and other data such as road surface type from digital maps and current weather conditions by locale. Road friction estimates are therefore computed, for specific roadways in specific locales).
Regarding claim 23, Grimm teaches a system comprising:
A system, comprising: (Grimm: claim 014; vehicular participative sensing system for identifying hazardous driving conditions);
a first motor vehicle of a plurality of motor vehicles, comprising a first detection apparatus with a first processor, wherein the first processor is (Grimm: ¶ 024; the vehicle dynamics module 20, the object detection module 30, the system status module 40, the V2V communications module 50 and the data collection module 60 are comprised of at least a processor);
configured to: detect a driving event (Grimm: ¶ 020; vehicle [10] also includes an object detection module);
and generate first event data indicating the driving event; (Grimm: ¶ 020; the object detection module 30 identifies objects in the vicinity of the vehicle [10], where the objects may include other vehicles, curbs and other roadway boundaries, pedestrians . . . and identify situations where vehicles are stopped that should ordinarily be moving);
a second motor vehicle of the plurality of motor vehicles, comprising a second detection apparatus with a second processor, wherein the second processor is configured to: configure the second detection apparatus using configuration data received via a radio link; detect the driving event; and generate second event data describing the driving event in the second motor vehicle, (Grimm: ¶ 002; data from multiple vehicles can be collected and analyzed on a central server and used to detect or infer various types of traffic safety-related conditions and events); 
wherein a description accuracy of the second event data is dependent on the configuration data; (Grimm: ¶ 029; based on the report of an obstacle on the road by the vehicles [120] and [130], the server [170] issues advisories to the vehicle [110], which is going to encounter the condition imminently. The vehicle [110] can take action 
and a server device, comprising a processor unit, wherein the processor unit is configured to: receive, from the first motor vehicle of the plurality of motor vehicles, the first event data representing the driving event (Grimm: ¶ 023; [0027] The vehicles [120] and [130] communicate data regarding the event location [160] to a central server [170]. The central server [170] is shown as a cloud-based device, meaning that it could be one or more servers existing anywhere on a globally-connected network. The central server [170] may be part of a telematics service, such as the service which is used by the telematics system 70 of the vehicle [10]. The central server [170] may instead be operated by any business or government entity that can collect and disseminate data from a large number of vehicles with participative sensing systems);
wherein the driving event is identified by the first detection apparatus of the first motor vehicle (Grimm: ¶ 031; The three types of conditions (pothole, slippery road, obstacle) described above and shown in FIG. 2 are merely exemplary; many other types of safety-related roadway and vehicle conditions may be detected by vehicles and communicated to the central server);
generate, as a function of the first event data, configuration data for reconfiguring the second detection apparatus of the second motor vehicle different from the first detection apparatus of the first motor vehicle; transmit the configuration data to the second motor vehicle, wherein the second detection apparatus of the second motor vehicle generates the second event data describing the driving event according to requirements received from the server device with the configuration data, (Grimm: ¶ 029; based on the report of an obstacle on the road by the vehicles [120] and 
However, Grimm does not explicitly teach wherein the generating of the second event data further comprises: setting, by the second detection apparatus of the second motor vehicle, using the configuration data, a data volume of the second event data, the data volume of the second event data being greater than a data volume of the first event data, or the second event data describing more details of the driving event than the first event data. However, Follmer teaches:
wherein the generating of the second event data further comprises: setting, by the second detection apparatus of the second motor vehicle, using the configuration data, a data volume of the second event data, the data volume of the second event data being greater than a data volume of the first event data, or the second event data describing more details of the driving event than the first event data. (Follmer: ¶ ¶ 057 - 061; . . . the MCM [202] in one aspect of the invention is configured to allow for wireless or remote manipulation from the base station [104] of vehicle settings through the OBD or CAN [203] and may allow for revising certain vehicle settings . . . Vehicles collect the data and report in at specific times, such as a preselected interval, at random intervals, when requested, by exception, or in an emergency. . . GPS receiver [207] provides location information. CDR [205] provides data in the event that a crash threshold is exceeded. Accelerometers [201] provide information regarding the vehicle's movement and driving conditions. . . Any number of other sensors [301], such as seat belt sensor [218], proximity sensor [218], driver monitoring sensors [218], or cellular phone use 
Re-focusing of the object detection sensors will generate sensor event data as described in bullet (v) above (Grimm: ¶ 029). Furthermore, the server (base station) in Follmer presented in bullet (vii) above, is configuring the onboard vehicle module (MCM) to respond after a crash to provide more data volume of the second event data than a data volume of the first event data, e.g. the details the MCM would have provided in response in the preselected intervals if not so reconfiguration (Follmer: ¶ ¶ 057 – 061). Consequently, before the time of filing, it would have been obvious to one of average skill in the art, to understand Grimm and Follmer to teach all limitations of claim 23.
Before the time of filing, it would have been obvious to one of average skill in the art to combine the teachings of Grimm with the further teachings of Follmer based on a motivation to improve vehicle safety through monitoring (Follmer: ¶ 031) and provide warning of predetermined events such as panic, man down, exception, and accident (Follmer: ¶ 048).
Regarding claim 24, as detailed above, Grimm as modified by Follmer teach the invention as detailed with respect to claim 23. Grimm further teaches:
wherein the driving event comprises an encounter with an object in a surrounding area or a trip under a predetermined driving condition (Grimm: ¶ 031; The three types of conditions (pothole, slippery road, obstacle) described above and shown in FIG. 2 are merely exemplary; many other types of safety-related roadway and vehicle conditions may be detected by vehicles and communicated to the central server).
Regarding claim 25, as detailed above, Grimm as modified by Follmer teach the invention as detailed with respect to claim 23. Grimm further teaches:
wherein the processor unit of the server device is further configured to: ascertain, after receiving the first event data, for which motor vehicle of the plurality of motor vehicles the driving event is taking place or for which motor vehicle of the plurality of motor vehicles the driving event is impending; (Grimm: ¶ 029; the server [170] issues advisories to the vehicle [110], which is going to encounter the condition imminently);
and select at least one of the motor vehicles of the plurality of motor vehicles, in which the driving event is taking place or for which the driving event is impending, as the second motor vehicle. (Grimm: ¶ 030; The server [170] also issues advisories of the obstacle in the roadway [102] to the vehicles [140] and 150, which are headed in the direction of the event location [160]. Although the vehicles [140] and [150] are travelling in the opposite direction and lane of travel from the vehicles [120] and [130] which reported the obstacle, it is apparent from FIG. 2 that they may benefit from the advisory. Many factors can be considered by the server [170] in determining to which vehicles advisories should be issued—including the nature of the reported event or condition, the specific location of the event or condition on the road surface (center of lane, left shoulder, etc.), whether the roadway [102] is divided and how many lanes of travel are available in each direction, etc.)
Regarding claim 26, as detailed above, Grimm as modified by Follmer teach the invention as detailed with respect to claim 23. Grimm further teaches:
wherein the generation of the second event data is triggered by the configuration data based on location, time, or weather (Grimm: ¶ 081; The event trigger 
Grimm paragraph 81 suggests an embodiment where weather triggers a first message, before the time of filing; however, it would have been obvious to one skilled in the art, inter alia, from Grimm paragraphs 29, 31, and 81 - 87 that vehicles would be capable of triggering either a first or second message based on object detection, weather, low friction event, or numerous other events. As shown in Grimm paragraph 31, sending and receiving vehicles are both in continuous 2-way communications with the server and are to be treated as a group consisting of a plurality of similarly equipped vehicles. Further, Grimm paragraph 29 makes obvious to a person of average skill in the art generating using a first message to configure the second vehicle to send a greater volume of data in the next message.
Regarding claim 27, as detailed above, Grimm as modified by Follmer teach the invention as detailed with respect to claim 23. Grimm further teaches:
wherein the generation of the second event data, triggered by the configuration data, describes at least one vehicle-internal occurrence of the second motor vehicle (Grimm: ¶ 029; based on the report of an obstacle on the road by the vehicles [120] and [130], the server [170] issues advisories to the vehicle [110], which is going to encounter the condition imminently. The vehicle [110] can take action in a number of different 
Regarding claim 28, as detailed above, Grimm as modified by Follmer teach the invention as detailed with respect to claim 23. Grimm further teaches:
wherein the processor unit of the server device is further configured to: enter a description of the driving event into a digital map of a surrounding area based on the second event data (Grimm: ¶ 073; The server [630] computes road friction estimates based on three types of data; current friction estimates from the vehicles [610], historical friction estimates from the vehicles [610], and other data such as road surface type from digital maps and current weather conditions by locale. Road friction estimates are therefore computed, for specific roadways in specific locales).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Konrardy et al. (10395332 B1) which discloses methods and systems for a server to remotely activate vehicle sensor by way of a wireless network to facilitate an area search for missing persons, stolen vehicles, or similar persons or items of interest. Also made of record is Kyomitsu et al. (US 20140160295 A1) which discloses systems and methods for the acts of receiving a first set of data associated with the location on the road surface from a first vehicle and identifying; calculating a probability associated with the potential road condition; and notifying at least one vehicle of the potential road condition when the probability exceeds the threshold upon the at least one vehicle approaching the location.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-272-1206.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./               Examiner, Art Unit 3663           

/ANGELA Y ORTIZ/               Supervisory Patent Examiner, Art Unit 3663